EDWARDS, Circuit Judge
(dissenting)-
This is an admiralty case involving the Sylvania, a ship owned by Tomlinson Fleet Corporation; Sims, an injured seaman from that ship; and Chesapeake & Ohio Railway, the wharfinger, (where that ship was docked) upon whose property and by whose negligent maintenance of its property the seaman was injured. The question in the case, as I see it, is whether or not the District Court was right in holding that the ship may recover from the wharfinger, on the theory of implied warranty, costs and attorney fees it expended in its successful defense of the seaman’s Jones Act (46 U.S.C. § 688 (1970)) claim filed and tried at the same time as the seaman’s successful common law claim against the wharfinger for damages due to negligent maintenance of the wharfinger’s access road from its dock to the public highway. I believe admiralty law requires an affirmative answer and, hence, affirmance of the judgment of the District Court.
As I read my colleagues’ opinion, I do not find reason to disagree with its view of the law. As I understand it, they hold that admiralty law applies, and that a ship employing a dock has an implied warranty from the wharfinger of reasonably safe access from the dock to the public highway. Bailey v. Texas Co., 47 F.2d 153 (2d Cir. 1931):
Coming to the merits, we think that the plaintiff was more than a licensee; he was an “invited person.” The ship came alongside the wharf on the defendant’s business; she was to lade or discharge the defendant’s oil. The crew were as much “invited,” as the ship herself, and they would not remain on board all the time she lay there. On the contrary, their business or leisure might take them ashore, and they had no way of reaching the street, except over the wharf. Harvey v. Old Dominion S. S. Co., 299 F. 549 (C.C.A.2); Quinn v. Staten Island R. Transit Co., 224 N.Y. 493, 121 N.E. 340; Swords v. Edgar, 59 N.Y. 28, 17 Am.Rep. 295. Had there been a single path, well indicated, by which they could come and go, probably the defendant’s duty would have been limited to making that safe (Pallocco v. Lehigh Valley R. Co., 236 N.Y. 110, 140 N.E. 212), but this was not so. While the defendant was not bound to anticipate that seamen would wander at random about the wharf, it was charged with anticipating that they would choose the most convenient route. Bailey v. Texas Co., supra, at 155.
Our differences seem to be that my colleagues view the implied warranty as limited to the dock itself, or perhaps to the dock and some contiguous area of the wharfinger’s private property Iqss distant from the ship than 1,400 to 2,500 feet (where the accidental injury actually occurred), or they view the fact that there was an alternate (presumably safer) footpath to the parking lot and thence to the public highway as exempting the wharfinger from its warranty.
To me these factual distinctions do not carry decisive weight. It is clear in this record that the seaman was injured on a regularly used, direct automobile route from the public highway to the ship, which route was on the wharfinger’s property and was described as a road on one of the wharfinger’s maps. There is no evidence that seamen from the ship *563were warned not to employ this route or that the walkway to the parking lot was exclusive or even preferred.
Admiralty law generally casts the burden of injury in a contract relationship of this nature upon the party which could have prevented the injury. Italia Societa v. Oregon Stevedoring Co., 376 U.S. 315, 323, 84 S.Ct. 748, 11 L.Ed.2d 732 (1964); Ryan Stevedoring Co. v. Pan-Atlantic Steamship Corp., 350 U.S. 124, 76 S.Ct. 232, 100 L.Ed. 133 (1956); American Export Lines v. Norfolk Shipbuilding & Drydock Corp., 336 F.2d 525 (4th Cir. 1964). Here that party is clearly and exclusively the wharfinger. Interestingly enough, the wharfinger also has recognized all of these admiralty principles by conceding indemnification of the ship for the maintenance and cure of the injured seaman, which admiralty law since time immemorial has imposed upon the ship.